Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the time of the exportation of the plastic accident cars such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at $67.60 per 100 pieces, less 50%, packed.
IT IS EURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise herein at the time of exportation.
On the agreed facts, I find that the proper basis for appraisement of the plastic accident cars in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is $67.60 per 100 pieces, less 50 per centum, packed.
Judgment will be rendered accordingly.